Citation Nr: 0401763	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977 and from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for a right 
ankle disorder and a low back disorder.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he indicated that he wanted to have a hearing before 
a traveling section of the Board.  In August 2003, the 
veteran was notified that his hearing had been scheduled for 
September 10, 2003; however, the record reflects that the 
veteran failed to appear for the hearing.  Thus, the Board 
finds that there is no hearing request pending at this time.

The Board notes that the issue of entitlement to service 
connection for a low back disorder is addressed in the remand 
portion of this decision.  


FINDING OF FACT

Competent evidence of a current right ankle disorder is not 
of record.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection by means of the April 2002 
letter, the May 2002 rating decision, and the August 2002 
statement of the case.  In the April 2002 letter, the RO 
explained that in order to substantiate a claim for service 
connection, the evidence must show three things: (1) an 
injury or a disease that was incurred in or aggravated during 
service; (2) a current disability; and (3) a relationship 
between the current disability and the disease or injury 
during service.  In the rating decision and the statement of 
the case, the RO explained what of those three pieces of 
evidence was missing, which was that the veteran had not 
brought forth evidence of a current right ankle disorder or 
evidence of a nexus between a current right ankle disorder 
and service.  Thus, the veteran was informed that the 
evidence necessary to substantiate his claim would be 
competent evidence showing a current right ankle disorder and 
competent evidence of a nexus between a current right ankle 
disorder and service.  In the statement of the case, the RO 
also provided the veteran with the pertinent laws and 
regulations that are applicable to his claim.  Based on the 
above, the Board finds that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed to substantiate his claim.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
April 2002 letter, the RO informed the veteran that it must 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  It told the 
veteran that as long as he adequately identified the records, 
that VA would assist in obtaining them, but noted that he had 
the ultimate responsibility to make sure that the records 
were received by VA.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  The veteran has reported that he has not 
received any treatment for his ankle disorder since service.  
Thus, no medical records have been identified that the RO 
needed to obtain in connection with the claim for service 
connection for a right ankle disorder.

Although an examination was not provided in connection with 
the veteran's claim for service connection, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
veteran has a right ankle disorder or that a right ankle 
disorder may be associated with the veteran's active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In the May 
2002 letter, the RO informed the veteran that he would need 
medical evidence of a current right ankle disorder and 
medical evidence of relationship between the current 
disability and service, and the veteran has not provided such 
evidence.  Regardless, without evidence of a current 
disability, or persistent or recurrent symptoms of the 
disability, VA is not under a duty to have the veteran 
examined.  See 38 U.S.C.A. § 5103A(d).  Therefore, the Board 
finds that the RO was under no obligation to order an 
examination in relation to this claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The Board notes that the veteran has attributed a right ankle 
disorder to his first period of service.  Service medical 
records show that in a November 1976 treatment report, the 
veteran reported that he had sprained his right ankle one 
month prior.  X-rays taken at that time were negative.  The 
impression was a sprained right ankle.  In an August 1977 
report of medical examination, done at discharge from the 
veteran's first period of service, it shows that clinical 
evaluation of the lower extremities was normal.  

In an April 2002 statement, the veteran stated that currently 
his right ankle would twist when he walked, which caused him 
embarrassment in public.  He described having sharp pain and 
that the pain would run up to his knee.  The veteran stated 
that he had not received treatment for this disability 
because he did not want his injury to affect his military and 
civilian job promotions.  

In a June 2002 statement, the veteran's wife stated that the 
veteran was not the type of person to go see a doctor and 
that his pain affected his ability to work.  

A July 2002 VA examination report shows that the veteran 
reported joint pain in the ankle.  The examiner stated that 
physical examination revealed full range of motion without 
any deformity, crepitation, or limitation of function.  He 
entered a diagnosis of arthralgia.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a right ankle disorder.  
While the service medical records show that the veteran 
sustained a sprain to his right ankle in 1976, his 
examination at separation from his first period of service 
shows that clinical evaluation of the lower extremities was 
normal.  Thus, the veteran's sprain appears to have resolved 
by the time he was being discharged from his first period of 
service.  There are no service medical records from his 
second period of service, and the veteran has stated that he 
did not receive treatment for his ankle after the 1976 
injury.  Most important is that the veteran has not brought 
forth any post service evidence of a current right ankle 
disorder.  While the examiner entered a diagnosis of 
arthralgia in the July 2002 VA examination report, there has 
been no underlying disease process diagnosed as a 
manifestation of the arthralgia.  A diagnosis of arthralgia 
is not indicative of a disability due to disease or injury.  
It is a diagnosis of pain, which is not a disability due to 
disease or injury.  See Sanchez-Benitez, 259 F.3d 1356, 1361 
(Fed. Cir. 2001) (unless a veteran suffers from an underlying 
disability or condition, such as loss of normal body working 
movements, joint disability, or muscle disability, then pain 
otherwise experienced is not a compensable disability).  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); Sanchez-
Benitez, 259 F.3d at 1361 (absent a disease or injury 
incurred during service, a veteran cannot satisfy the basic 
VA compensation statutes).  Here, the veteran has not brought 
forth competent evidence from a medical professional of a 
disability manifested by arthralgia in the right ankle that 
is the result of disease or injury in service.  Therefore, 
without competent evidence of a current "disability" 
related to the veteran's symptoms of arthralgia in the right 
ankle, service connection cannot be granted for such 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

While the veteran has asserted that he has a right ankle 
disorder, he is not competent to make that assertion, as that 
requires a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, his statement does not 
provide a basis to grant service connection for a right ankle 
disorder.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a right ankle disorder, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for a right ankle disorder is denied.




REMAND

In a statement received in April 2003, the veteran's 
representative stated that the veteran was currently 
receiving physical therapy for chronic lower back pain at the 
Audie Murphy Memorial VA Medical Center in San Antonio, 
Texas.  The record does not show that these records have been 
requested or received by the RO.  The Board finds that a 
remand is necessary, as they are potentially relevant to the 
veteran's claim for service connection for a low back 
disorder.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should obtain the VA treatment 
records related to physical therapy from 
the Audie Murphy Memorial VA Medical 
Center.  

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO should then readjudicate the 
claim for service connection for a low 
back disorder.  The RO is free to do any 
additional development it finds 
necessary.  If the benefit remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



